Exhibit 10.8

PROPRIETARY AND CONFIDENTIAL

1 August 2018

PRIVATE & CONFIDENTIAL

Alex Gourlay

108 Wilmot Road

Deerfield, IL 60015

Dear Alex,

Extension to your Assignment to Walgreen Co.

This letter is to confirm the extension of your secondment to Walgreen Co. under
the secondment letter agreement dated 26 September 2013 between you and
Walgreens Boots Alliance Services Limited (formerly Alliance Boots Management
Services Ltd.), as previously extended per letter agreement dated 27 January
2016, 27 March 2017 & 13 July 2017 (collectively, the “Agreement”). This
extension is for an additional 12 months, with an end date of 31 July 2019.

All assignment terms and conditions remain unchanged, as detailed in the
Agreement.

Please sign below to confirm that you have read, understand and agree to this
extension of the Agreement.

Yours sincerely,

/s/ Kathleen Wilson-Thompson

Kathleen Wilson-Thompson,

Executive Vice President - Global Chief Human Resources Officer, WBA

Signed on behalf of Walgreens Boots Alliance Services Limited

 

  Page 1 of 2  



--------------------------------------------------------------------------------

PROPRIETARY AND CONFIDENTIAL

 

I confirm that I have read, understand and agree to be bound by the contents of
this extension letter.

Alex Gourlay

/s/ Alex Gourlay

Signed

9 August 2018

Date signed

 

  Page 2 of 2  